 


 HR 2726 ENR: Apollo 11 50th Anniversary Commemorative Coin Act 
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 2726 
 
AN ACT 
To require the Secretary of the Treasury to mint commemorative coins in recognition of the 50th anniversary of the first manned landing on the Moon. 
 
 
1.Short titleThis Act may be cited as the Apollo 11 50th Anniversary Commemorative Coin Act .  2.FindingsThe Congress finds the following: 
(1)On July 16, 1969, the Apollo 11 spacecraft launched from Launch Complex 39A at the John F. Kennedy Space Center carrying Neil Armstrong, Buzz Aldrin, and Michael Collins, who would become the first of mankind to complete a crewed lunar landing.  (2)The United States is the only country ever to have attempted and succeeded in landing humans on a celestial body off the Earth and safely returning them home, completing an unprecedented engineering, scientific and political achievement.  
(3)The Apollo 11 mission, culminating in man’s first steps on the Moon on July 20, 1969, honored the fallen astronauts of the Apollo 1 crew, whose innovative work and bravery will be remembered forever.  (4)Apollo 11 accomplished the national goal set forth in 1961 by President John F. Kennedy, who stated at Rice University the following year, We choose to go to the Moon. We choose to go to the Moon in this decade and do the other things, not because they are easy, but because they are hard, because that goal will serve to organize and measure the best of our energies and skills, because that challenge is one that we are willing to accept, one we are unwilling to postpone, and one which we intend to win.  
(5)At the height of the Cold War, the Apollo space program provided the United States and the free world with a powerful symbolic win, demonstrating the strength, ambition, and determination of the United States in technological and economic advancement, and securing our Nation’s leadership in space for generations to come.  (6)The National Aeronautics and Space Administration’s (referred to in this Act as NASA) Marshall Space Flight Center in Huntsville, Alabama, designed, assembled, and tested the most powerful launch vehicle in history, the Saturn V rocket, which was used for the Apollo missions in the 1960s and 1970s.  
(7)The Saturn V weighed 6,200,000 pounds and generated 7,600,000 pounds of thrust, which NASA has equated to generating more power than 86 Hoover Dams.  (8)During the time period from 1969 through 1972, NASA completed eight Apollo missions and landed 12 men on the Moon. The 6 missions that landed on the Moon returned with a wealth of groundbreaking scientific data and over 800 pounds of lunar samples.  
(9)An estimated 400,000 Americans contributed to the successful program that led to the lunar landing on July 20, 1969, including NASA scientists, engineers, astronauts, industry contractors and their engineering and manufacturing workforce, as well as the political leadership of Republicans and Democrats in Congress and the White House.  (10)The Apollo program, along with its predecessor Mercury and Gemini programs, inspired generations of American students to pursue careers in science, technology, engineering, and mathematics (STEM), which has fueled innovation and economic growth throughout a range of industries over the last four decades.  
(11)July 20, 2019, will mark the 50th anniversary of the Apollo 11 landing of Neil Armstrong and Buzz Aldrin on the lunar surface.  3.Coin specifications (a)DenominationsIn recognition and celebration of the 50th anniversary of the first manned Moon landing, the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins: 
(1)$5 gold coinsNot more than 50,000 $5 coins, which shall— (A)weigh 8.359 grams;  
(B)be struck on a planchet having a diameter of 0.850 inches; and  (C)contain not less than 90 percent gold.  
(2)$1 silver coinsNot more than 400,000 $1 coins, which shall— (A)weigh 26.73 grams;  
(B)be struck on a planchet having a diameter of 1.500 inches; and  (C)contain not less than 90 percent silver.  
(3)Half-dollar clad coinsNot more than 750,000 half-dollar coins which shall— (A)weigh 11.34 grams;  
(B)be struck on a planchet having a diameter of 1.205 inches; and  (C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code.  
(4)Proof silver $1 coinsNot more than 100,000 proof $1 silver coins which shall— (A)weigh 5 ounces;  
(B)be struck on a planchet having a diameter of 3 inches; and  (C)contain .999 fine silver.  
(b)Legal TenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.  (c)Numismatic ItemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.  
(d)Convex shape 
(1)In generalThe coins minted under this Act shall be produced in a fashion similar to the 2014 National Baseball Hall of Fame 75th Anniversary Commemorative Coin, so that the reverse of the coin is convex to more closely resemble the visor of the astronaut’s helmet of the time and the obverse concave, providing a more dramatic display of the obverse design chosen pursuant to section 4(c).  (2)Sense of CongressIt is the sense of Congress that, to the extent possible without significantly adding to the purchase price of the coins, the coins minted under this Act should be produced with the design of the reverse of the coins continuing over what would otherwise be the edge of the coins, such that the reverse design extends all the way to the obverse design.  
4.Design of coins 
(a)In GeneralThe design for the coins minted under this Act shall be— (1)selected by the Secretary after consultation with— 
(A)the Commission of Fine Arts; and  (B)with respect to the design of the reverse of the coins, the Administrator of NASA; and  
(2)reviewed by the Citizens Coinage Advisory Committee.  (b)Designations and InscriptionsOn each coin minted under this Act there shall be— 
(1)a designation of the denomination of the coin;  (2)an inscription of the year 2019; and  
(3)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.  (c)Selection and Approval Process for Obverse Design (1)In generalThe Secretary shall hold a juried, compensated competition to determine the design of the common obverse of the coins minted under this Act, with such design being emblematic of the United States space program leading up to the first manned Moon landing.  
(2)Selection processProposals for the obverse design of coins minted under this Act may be submitted in accordance with the design selection and approval process developed by the Secretary in the sole discretion of the Secretary.  (3)ProposalsAs part of the competition described in this subsection, the Secretary may accept proposals from artists, engravers of the United States Mint, and members of the general public, and any designs submitted for the design review process described herein shall be anonymized until a final selection is made.  
(4)CompensationThe Secretary shall determine compensation for the winning design under this subsection, which shall be not less than $5,000.  (d)Reverse DesignThe design on the common reverse of the coins minted under this Act shall be a representation of a close-up of the famous Buzz Aldrin on the Moon photograph taken July 20, 1969, that shows just the visor and part of the helmet of astronaut Buzz Aldrin, in which the visor has a mirrored finish and reflects the image of the United States flag and the lunar lander and the remainder of the helmet has a frosted finish.  
5.Issuance of coins 
(a)Quality of CoinsExcept with respect to coins described under section 3(a)(4), coins minted under this Act shall be issued in uncirculated and proof qualities.  (b)Period for IssuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2019.  
6.Sale of coins 
(a)Sale PriceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coins;  
(2)the surcharge provided in section 7(a) with respect to such coins; and  (3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, winning design compensation, overhead expenses, marketing, and shipping).  
(b)Bulk SalesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.  (c)Prepaid Orders (1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.  
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.  7.Surcharges (a)In generalAll sales of coins minted under this Act shall include a surcharge as follows: 
(1)A surcharge of $35 per coin for the $5 coin.  (2)A surcharge of $10 per coin for the $1 coin described under section 3(a)(2).  
(3)A surcharge of $5 per coin for the half-dollar coin.  (4)A surcharge of $50 per coin for the $1 coin described under section 3(a)(4).  
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary as follows: (1)one half to the Smithsonian Institution’s National Air and Space Museum’s Destination Moon exhibit, for design, education, and installation costs related to establishing and maintaining the exhibit, and for costs related to creating a traveling version of the exhibition;  
(2)one quarter to the Astronauts Memorial Foundation, for costs related to the preservation, maintenance, and enhancement of the Astronauts Memorial and for promotion of space exploration through educational initiatives; and  (3)one quarter to the Astronaut Scholarship Foundation, to aid its missions of promoting the importance of science and technology to the general public and of aiding the United States in retaining its world leadership in science and technology by providing college scholarships for the very best and brightest students pursuing degrees in science, technology, engineering, or mathematics (STEM).  
(c)AuditsThe recipients described under subsection (b) shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).  (d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.  
8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that— (1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and  
(2)no funds, including applicable surcharges, are disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, winning design compensation, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 